                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MANUEL PHILLIP RIOS,

               Plaintiff,

vs.                                                           No. CV 19-01097 RB/KRS

CURRY COUNTY DETENTION CENTER,

               Defendant.

                              ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on the pro se handwritten letter filed by Manuel Phillip

Rios. (Doc. 1). The Court determines that the pro se filing is deficient because it is not in proper

form or signed under penalty of perjury by Plaintiff, and Plaintiff has not paid the $400 filing fee

or filed an Application to Proceed in the District Court Without Prepaying Fees and Costs.

       Plaintiff’s filing consists of a two-page letter stating that it is sworn under oath, but with

no evidence that Mr. Rios was under oath at the time the writing was signed. The letter alleges

“[t]he living condition are extremely terrible and hazardous.” (Doc. 1 at 1). Plaintiff’s filing

appears to assert prison conditions civil rights claims under 42 U.S.C. § 1983. (Doc. 1 at 1). A

civil rights complaint under 42 U.S.C. § 1983 is the exclusive vehicle for vindication of substantive

rights under the Constitution. See Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979); Albright v.

Oliver, 510 U.S. 266, 271 (1994) (claims against state actors must be brought under 42 U.S.C. §

1983). The filing is not in proper form to assert civil rights claims and is not signed under penalty

of perjury as required by Fed. R. Civ. P. 11(a).

       In addition, under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required to collect the

federal filing fee from the Plaintiff or authorize Plaintiff to proceed without prepayment of the fee.

Plaintiff has not paid the $400.00 filing fee or submitted an application to proceed under § 1915.

                                                   1
          Plaintiff must cure the deficiencies if he wishes to pursue his claims. The deficiencies must

be cured within thirty (30) days of entry of this Order. Plaintiff must include the civil action

number, CV 19-01097 RB/KRS on all papers he files in this proceeding. If Plaintiff fails to cure

the deficiencies within thirty (30) days, the Court may dismiss this proceeding without further

notice.

          IT IS ORDERED that, within thirty (30) days of entry of this Order, Plaintiff Manuel

Phillip Rios cure the deficiencies by (1) paying the $400 filing fee or submitting an Application to

Proceed in the District Court Without Prepaying Fees and Costs and (2) filing a prisoner civil

rights complaint in proper form.

          IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to Plaintiff,

together with a copy of this order, (1) two copies of an Application to Proceed in the District Court

without Prepaying Fees and Costs under 28 U.S.C. § 1915, with instructions, and (2) a form

prisoner civil rights complaint under 42 U.S.C. § 1983, with instructions.



                                              ________________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                    2
